UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of the Securities Exchange Act of 1934 Date of Report: June 9, 2016 Real Industry, Inc. Delaware 001-08007 46-3783818 (State or other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) 15301 Ventura Boulevard, Suite 400 Sherman Oaks, California 91403 (Address of principal executive offices)(Zip Code) Registrant’s telephone number, including area code: (805) 435-1255 (Former name or former address if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 7.01. Regulation FD Disclosure. Terry Hogan, President of Real Alloy Holding, Inc. (“Real Alloy”), the primary operating subsidiary of Real Industry, Inc., will present from time to time, including at the Harbor’s 9th Aluminum Outlook Summit (the “Aluminum Summit”) in Chicago, Illinois at 8:30am Central Time on June 9, 2016, on Real Alloy and the current outlook for the North American and European secondary aluminum market. A copy of the form of Mr. Hogan’s presentation is attached hereto as Exhibit 99.1 and is incorporated into this Item 7.01 by reference. A copy of this presentation will also be made available on the Company’s website at www.realindustryinc.com.
